UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6154


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL WATLINGTON, a/k/a Gator Slim,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Raleigh. James C. Fox, Senior District
Judge. (5:05-cr-00004-F-1; 5:10-cv-00031-F)


Submitted:   April 28, 2011                 Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Watlington, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Watlington seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion   and    denying       his       motion       to    amend.         The    order      is    not

appealable      unless        a     circuit          justice        or     judge         issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                        A

certificate         of     appealability             will      not       issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the       merits,    a    prisoner          satisfies       this      standard      by

demonstrating        that     reasonable             jurists    would          find      that     the

district      court’s      assessment       of        the    constitutional              claims    is

debatable      or    wrong.         Slack    v.       McDaniel,          529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that        the    motion       states      a   debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at   484-85.         We    have     independently            reviewed          the    record      and

conclude that Watlington has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3